DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 and 13 are pending in the application.
Applicant’s amendment to the specification, filed on May 25, 2022, is acknowledged. 

Election/Restrictions
Applicant’s election of 
Group I, claims 1-11, drawn to the technical feature of a detergent composition comprising a xanthan lyase variant;
the species of an alteration at region 7 corresponding to amino acids 1 to 153 of SEQ ID NO: 2 in claim 1;
the species of altered amino acid position 109 in claim 3;
the species of altered amino acid position 754 in claim 4;
the species of substitution set E229S, N399K, D458S, K567R, S582K, S635E, N672D, G753E, S754E, A769D, L775A, D777R, D801G, K875T, N892Y in claim 6; and
the species of xanthan lyase variant with substitution at S578R in claim 9
in the reply filed on May 25, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 25, 2022.
Claims 1-11 are being examined on the merits to the extent the claims read on the elected subject matter as set forth above.
The elected species of claim 1 is an alteration at region 7 corresponding to amino acids 1 to 153 of SEQ ID NO: 2. Given that claims 6 and 9 each depend from claim 1 and the elected species of substitution set E229S, N399K, D458S, K567R, S582K, S635E, N672D, G753E, S754E, A769D, L775A, D777R, D801G, K875T, N892Y in claim 6 and the elected species of xanthan lyase variant with substitution at S578R in claim 9 is not an alteration at region 7 corresponding to amino acids 1 to 153 of SEQ ID NO: 2, claims 6 and 9 are interpreted as meaning the recited substitutions are in addition to or are further substitutions of an alteration at region 7 corresponding to amino acids 1 to 153 of SEQ ID NO: 2 in claim 1.

Priority
This application is filed under 35 U.S.C. 371 as a national stage of international application PCT/EP2018/071108, filed on August 3, 2018, which claims foreign priority under 35 U.S.C. 119(a)-(d) to German application no. 102017214807.1, filed on August 24, 2017. A certified copy of the foreign priority document has been filed in this application on February 13, 2020.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 13, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner. 

Specification/Informalities
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at p. 1, line 36. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.

Claim Objections
Claims 6 and 9 are objected to because of the following informalities: 
The elected species of claim 1 is an alteration at region 7 corresponding to amino acids 1 to 153 of SEQ ID NO: 2. Given that claim 6 depends from claim 1 and the elected species of substitution set E229S, N399K, D458S, K567R, S582K, S635E, N672D, G753E, S754E, A769D, L775A, D777R, D801G, K875T, N892Y in claim 6 does not recite an alteration at region 7 corresponding to amino acids 1 to 153 of SEQ ID NO: 2, it is suggested that claim 6 be amended to recite “The detergent composition comprising a xanthan lyase variant of claim 1, wherein the variant further comprises one of the following set of substitutions”. 
Claim 6 is also objected to for failing to recite the conjunction “and” in each of the recited sets of substitutions. In the interest of improving claim form and grammar, it is suggested that the conjunction “and” be inserted before the last substitution in each of the recited sets of substitutions. For example, “E229S, N399K, D458S, K567R, S582K, S635E, N672D, G753E, S754E, A769D, L775A, D777R, D801G, K875T, and N892Y”. 
The elected species of claim 1 is an alteration at region 7 corresponding to amino acids 1 to 153 of SEQ ID NO: 2. Given that claim 9 depends from claim 1 and the elected species of xanthan lyase variant with substitution at S578R in claim 9 is not an alteration at region 7 corresponding to amino acids 1 to 153 of SEQ ID NO: 2, it is suggested that claim 9 be amended to recite “The detergent composition comprising a xanthan lyase variant of claim 1, wherein said variant further comprises a substitution selected from the group consisting of i) the xanthan lyase substitutions set forth in Table 3 herein, and ii) the xanthan lyase substitutions set forth in Table 4 herein.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 is rejected as being indefinite in the recitation of “xanthan lyase variants set forth in Table 3 herein, and ii) the xanthan lyase variants set forth in Table 4 herein”. Because claim 9 references a table in the specification, the claim is considered to be incomplete. According to MPEP 2173.05(s), “[w]here possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table ‘is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.’" Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). Incorporating the xanthan lyase variants of Tables 3 and 4 by reference to a table is not a necessity as the variants of Tables 3 and 4 can be incorporated into the claim.
Claim 10 is indefinite in the recitation of “alteration (substitution, deletion or insertion)” because it is unclear as to whether the terms in parentheses are intended to limit the term “alteration” to substitution, deletion or insertion, or alternatively, the terms in parentheses are intended to serve as non-limiting examples of the term “alteration”. It is suggested that the applicant clarify the meaning of the phrase “alteration (substitution, deletion or insertion)”. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-11 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a detergent composition comprising a xanthan lyase variant, wherein the xanthan lyase variant comprises an alteration at a region 7 position corresponding to amino acids 1 to 153 of SEQ ID NO: 2, wherein said variant has at least 60% and less than 100% sequence identity to SEQ ID NO: 2, and wherein said variant has xanthan lyase activity, does not reasonably provide enablement for all detergent compositions as encompassed by the claims, particularly with respect to the scope of xanthan lyase variants. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
The nature of the invention: According to the specification, “The known xanthan lyase having SEQ ID NO: 2 was found to be sensitive to the presence of detergents” (p. 2, lines 19-20) and “a non-limiting embodiment identifies regions in the protein sequence/structure of the known xanthan lyase having SEQ ID NO: 2 that are relevant for e.g. storage stability, and therefore provides an important guidance on where to mutate a xanthan lyase in order to stabilize the molecule in a detergent” (p. 2, lines 28-30). 
The breadth of the claims: The claims are drawn to (in relevant part) a detergent composition comprising a xanthan lyase variant, wherein the xanthan lyase variant comprises an alteration at a region 7 position corresponding to amino acids 1 to 153 of SEQ ID NO: 2, wherein said variant has at least 60% and less than 100% sequence identity to SEQ ID NO: 2. 
The recited xanthan lyase variant is not required to have xanthan lyase activity and encompasses non-functional variants and variants that have acquired an activity other than xanthan lyase activity. 
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” 
The reference of Singh et al. (Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
The unpredictability associated with amino acid modification is exemplified by the reference of Zhang et al. (Structure 26:1474-1485, 2018; cited on Form PTO-892), which discloses that even a mutation that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
The amount of direction provided by the inventor and (G) The existence of working examples: The specification discloses numerous working examples of the recited xanthan lyase variant, all of which have xanthan lyase activity. As stated above, the function of the recited variant is unlimited and the specification fails to provide direction or guidance for using those variants that are non-functional or have acquired an activity other than xanthan lyase activity. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods of making variants of a polypeptide were known in the art before the effective filing date, it was not routine to identify a use for all xanthan lyase variants as encompassed by the claims, particularly those mutants that are non-functional or have acquired an activity other than xanthan lyase activity. 
In view of the broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability as evidenced by the art, and the amount of experimentation required to make and use all variants as recited in the claims, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claims 7 and 8 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
According to MPEP 2163.II.A.3.(a).ii), [s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’"
The claims are drawn to (in relevant part) a detergent composition comprising a genus of xanthan lyase variants, wherein the genus of xanthan lyase variants comprises an alteration at a region 7 position corresponding to amino acids 1 to 153 of SEQ ID NO: 2; wherein said variant has at least 60% and less than 100% sequence identity to SEQ ID NO: 2, 
wherein said variant has an improved stability in a detergent composition compared to a wild-type xanthan lyase having a sequence identical to that of SEQ ID NO: 2 (claim 7), or
wherein said variant has a half-life improvement factor (HIF) of >1.0, relative to a wild-type xanthan lyase, having a sequence identical to that of SEQ ID NO: 2 (claim 8).
The specification discloses the following representative species of the genus of recited xanthan lyase variants – a xanthan lyase variant comprising the amino acid sequence of SEQ ID NO: 2 except for substitution at one or more of positions 9, 15, 46, 58, 66, 89, 95, 100, 106, 109, and optionally one or more of positions 183, 188, 190, 203, 204, 221, 229, 234, 238, 240, 242, 243, 257, 258, 291, 293, 316, 320, 324, 329, 333, 339, 341, 352, 354, 360, 377, 399, 400, 419, 440, 450, 451, 454, 458, 481, 492, 567, 568, 578, 579, 582, 664, 672, 703, 728, 843, 855, 887, 892, 1008, and 1016, wherein the xanthan lyase variant has xanthan lyase activity, and wherein said variant has an improved stability in a detergent composition compared to a wild-type xanthan lyase having a sequence identical to that of SEQ ID NO: 2, or wherein said variant has a half-life improvement factor (HIF) of >1.0, relative to a wild-type xanthan lyase, having a sequence identical to that of SEQ ID NO: 2.
Regarding the level of skill and knowledge in the art, as stated above, the reference of Singh et al. (Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). The unpredictability associated with amino acid modification is exemplified by the reference of Zhang et al. (Structure 26:1474-1485, 2018; cited on Form PTO-892), which discloses that even a mutation that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1). One of skill in the art would recognize a high level of unpredictability that variants of SEQ ID NO: 2 that have as low as 60% sequence identity to SEQ ID NO: 2 would have improved stability in a detergent composition or a half-life improvement factor (HIF) of >1.0, relative to a wild-type xanthan lyase, having a sequence identical to that of SEQ ID NO: 2.
In this case, the claims encompass up to 40% amino acid differences relative to SEQ ID NO: 2, which is approximately 400 amino acid differences relative to SEQ ID NO: 2, and the recited genus of xanthan lyase variants is considered to encompass widely variant species. Given that the specification discloses only a relative few representative species of a widely variant genus, and there is a high level of unpredictability that variants of SEQ ID NO: 2 that have as low as 60% sequence identity to SEQ ID NO: 2 would also have improved stability or a half-life improvement factor (HIF) of >1.0, the disclosed representative species are considered to be insufficient to describe the widely variant genus. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the recited genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Segura et al. (WO 2013/167581 A1; cited on the IDS filed on February 13, 2020; hereafter “Segura”). 
The claims are drawn to (in relevant part) a detergent composition comprising a xanthan lyase variant, wherein the xanthan lyase variant comprises an alteration at a region 7 position corresponding to amino acids 1 to 153 of SEQ ID NO: 2; wherein said variant has at least 60% and less than 100% sequence identity to SEQ ID NO: 2.
Regarding claims 1, 2, and 11, Segura discloses a Paenibacillus sp. NN062253 xanthan lyase comprising SEQ ID NO: 126, the amino acid sequence of which has 74% sequence identity to SEQ ID NO: 2 of this application. Segura’s SEQ ID NO: 126 has amino acid differences at a region 7 position corresponding to amino acids 1 to 153 of SEQ ID NO: 2 (see Appendix). Segura discloses a detergent composition comprising the xanthan lyase and one or more detergent components (p. 78, lines 9-14 and 23-24).  
Regarding claim 3, Segura’s SEQ ID NO: 126 has an amino acid difference at a position corresponding to amino acid 579 of SEQ ID NO: 2 (see Appendix).  
Regarding claim 4, Segura’s SEQ ID NO: 126 has an amino acid difference at a position corresponding to amino acid 769 of SEQ ID NO: 2 (see Appendix).  
Therefore, Segura anticipates claims 1-4 and 11 as written.
In the interest of clarity, it is noted that the instant rejection is directed in part to non-elected species in claims 3 and 4. However, the non-elected species have yet to be searched and examined on the merits because the non-elected species were identified during a search of the elected species as set forth above. 

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nielsen et al. (WO 2018/037061 A1; cited on the IDS filed on February 13, 2020; hereafter “Nielsen”). 
The claims are drawn to (in relevant part) a detergent composition comprising a xanthan lyase variant, wherein the xanthan lyase variant comprises an alteration at a region 7 position corresponding to amino acids 1 to 153 of SEQ ID NO: 2; wherein said variant has at least 60% and less than 100% sequence identity to SEQ ID NO: 2.
Regarding claims 1 and 2, Nielsen discloses a xanthan lyase variant comprising an alteration at a region 7 position corresponding to amino acids 1 to 153 of SEQ ID NO: 2, wherein the variant has at least 60% and less than 100% sequence identity to SEQ ID NO: 2 (claim 5; p. 6, lines 4-11). SEQ ID NO: 2 of this application is identical to SEQ ID NO: 2 of Nielsen. Nielsen discloses a detergent composition comprising the xanthan lyase variant (claim 12). 
Regarding claims 3 and 5, Nielsen discloses the alteration is at position 109 (claim 6) and discloses the alteration Q109R (claim 7). 
Regarding claim 4, Nielsen discloses the xanthan lyase variant further comprises an alteration at position 754 (claim 7). 
Regarding claim 6, Nielsen discloses the xanthan lyase variant comprises the alterations E229S, N399K, D458S, K567R, S582K, S635E, N672D, G753E, S754E, A769D, L775A, D777R, D801G, K875T, N892Y (p. 10, lines 5-6). 
Regarding claim 7, Nielsen discloses the xanthan lyase variant has an improved stability in a detergent composition compared to a xanthan lyase with SEQ ID NO: 2 (claim 10).
Regarding claim 8, Nielsen discloses the xanthan lyase variant has a half-life improvement factor (HIF) of >1.0 relative to a xanthan lyase with SEQ ID NO: 2 (claim 11).
Regarding claim 9, Nielsen discloses the xanthan lyase variant has the alteration S578R (claim 7). See also Tables 8 and 10, which discloses specific xanthan lyase variants with the alteration S578R. 
Regarding claim 10, Nielsen discloses a xanthan lyase variant comprising the alterations Q109R, L339M, S579R, N672D, K745R, G899S (p. 112, bottom), which does not comprise any alteration at a region 1 position corresponding to amino acids 154 to 176 of SEQ ID NO: 2.  
Regarding claim 11, Nielsen discloses the detergent composition comprises one or more detergent components (claim 12).
Therefore, Nielsen anticipates claims 1-11 as written. 
The applied reference, which is also published as US 2019/0185841 A1 (cited on Form PTO-892) has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Segura (supra).
Regarding claims 1-3, 5, and 11, Segura discloses a Paenibacillus sp. NN062047 xanthan lyase comprising SEQ ID NO: 64, the amino acid sequence of which is the same as SEQ ID NO: 2 of this application. Segura discloses that essential amino acids can be identified by alanine-scanning mutagenesis in which single alanine mutations are introduced at every residue and the resulting mutants are tested for xanthan lyase activity (p. 61, lines 28-32). Segura discloses various methods for testing xanthan lyase activity including a xanthan lyase activity assay, which assay composition includes the surfactant Triton X-100 (p. 183, top), and a wash assay, which includes a “model detergent A” (p. 186). 
Although Segura does not expressly disclose replacing glutamine with alanine at the position corresponding to residue 109 of SEQ ID NO: 2 of this application. However, by performing alanine-scanning mutagenesis on the Paenibacillus sp. NN062047 xanthan lyase comprising SEQ ID NO: 64 as disclosed by Segura, one would have necessarily produced a Paenibacillus sp. NN062047 xanthan lyase variant with an alanine at the position corresponding to residue 109 of SEQ ID NO: 2 of this application, and by testing the resulting variant for xanthan lyase activity according to Segura, one would have necessarily produced a detergent composition comprising a Paenibacillus sp. NN062047 xanthan lyase variant with an alanine at the position corresponding to residue 109 of SEQ ID NO: 2 of this application. 
Regarding claims 7 and 8, according to MPEP 2112, the inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 103. Segura does not teach or suggest a Paenibacillus sp. NN062047 xanthan lyase variant with an alanine at the position corresponding to residue 109 of SEQ ID NO: 2 of this application would have the characteristics recited in claims 7 and 8 of this application. However, according to MPEP 2112.01.I, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Since a Paenibacillus sp. NN062047 xanthan lyase variant with an alanine at the position corresponding to residue 109 of SEQ ID NO: 2 of this application is encompassed by the claims of this application, it is presumed that a Paenibacillus sp. NN062047 xanthan lyase variant with an alanine at the position corresponding to residue 109 of SEQ ID NO: 2 of this application exhibits the characteristics recited in claims 7 and 8 of this application.
Regarding claim 10, a Paenibacillus sp. NN062047 xanthan lyase variant with an alanine at the position corresponding to residue 109 of SEQ ID NO: 2 of this application does not comprise an alteration at a position in region 1 corresponding to amino acids 154 to 176 of SEQ ID NO: 2. 
Therefore, the detergent composition of claims 1-3, 5, 7, 8, 10, and 11 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant’s attention is directed to the "Guidance for Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products”, released on December 16, 2014.
Claim Interpretation: The claims are drawn to (in relevant part) a detergent composition comprising a xanthan lyase variant, wherein the xanthan lyase variant comprises an alteration at a region 7 position corresponding to amino acids 1 to 153 of SEQ ID NO: 2; wherein said variant has at least 60% and less than 100% sequence identity to SEQ ID NO: 2.
According to the specification, “the term ‘detergent composition’ refers to compositions that find use in the removal of undesired compounds from items to be cleaned” (specification at p. 14, lines 7-8).  
As stated above, the reference of Segura (supra) discloses a Paenibacillus sp. NN062253 xanthan lyase comprising SEQ ID NO: 126, the amino acid sequence of which has 74% sequence identity to SEQ ID NO: 2 of this application and has amino acid differences at a region 7 position corresponding to amino acids 1 to 153 of SEQ ID NO: 2, has an amino acid difference at a position corresponding to amino acid 579 of SEQ ID NO: 2, and has an amino acid difference at a position corresponding to amino acid 769 of SEQ ID NO: 2 (see Appendix).  
Claim 11 recites “The detergent composition of claim 1, further comprising one or more detergent components”.
The specification describes a “detergent component” as the types of chemicals which can be used in detergent compositions (p. 13, lines 35-36). 
Given the broad definitions of “detergent composition” and “detergent component”, given that the claimed detergent composition is only required to comprise the recited xanthan lyase variant (claims 1-4) or the recited xanthan lyase variant and an undefined detergent component (claim 11), and given that the recited “xanthan lyase variant” encompasses a naturally occurring polypeptide, the detergent composition of claims 1-4 and 11 is considered to encompass a composition comprising a naturally occurring xanthan lyase.  
Patent Eligibility Analysis Step 1: The claims are drawn to a composition of matter, which is one of the statutory categories of invention.
Patent Eligibility Analysis Step 2A Prong 1: The claims recite a naturally occurring composition, which is considered to be a law of nature or natural phenomena (a natural product). Accordingly, the detergent composition of claims 1-4 and 11 is directed to a judicial exception. 
Patent Eligibility Analysis Step 2A Prong 2: There are no additional elements recited in the claims beyond the judicial exception. 
Patent Eligibility Analysis Step 2B: The claims only recite the product of nature, without more and do not include any additional elements that could add significantly more to the judicial exception. 
As such, the claims do not qualify as eligible subject matter. For these reasons the claim is rejected under section 101 as being directed to non-statutory subject matter. 

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, and 10-12 of U.S. Patent No. 11,001,827 B2 (cited on Form PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1 and 2 of this application, claim 5 of the patent recites (in relevant part) a detergent composition comprising a xanthan lyase variant, comprising an alteration at one or more positions in at least one chelator-induced instability region selected from the group of:
i) region 3 corresponding to amino acids 731 to 803 of SEQ ID NO:2,
ii) region 6 corresponding to amino acids 903 to 1004 of SEQ ID NO: 2,
iii) region 1 corresponding to amino acids 154 to 176 of SEQ ID NO: 2,
iv) region 2 corresponding to amino acids 614 to 658 of SEQ ID NO: 2,
v) region 4 corresponding to amino acids 807 to 846 of SEQ ID NO:2, and
vi) region 5 corresponding to amino acids 872 to 885 of SEQ ID NO: 2,
wherein said variant has at least 74% sequence identity to SEQ ID NO: 2, and 
wherein the xanthan lyase further comprises an alteration at a region 7 position corresponding to amino acids 1 to 153 of SEQ ID NO : 2.
SEQ ID NO: 2 of this application is identical to SEQ ID NO: 2 of the patent.
Regarding claims 3 and 5 of this application, claims 6 and 7 of the patent recite (in relevant part) the alteration is at position 109 (claim 6) and the alteration is Q109R (claim 7). 
Regarding claim 4 of this application, claim 8 of the patent recites (in relevant part) the xanthan lyase variant further comprises an alteration at position 754. 
Regarding claim 7, claim 10 of the patent recites the xanthan lyase variant has an improved stability in a detergent composition compared to a parent xanthan lyase.
Regarding claim 8, claim 11 of the patent recites the xanthan lyase variant has a half-life improvement factor (HIF) of > about 1.0 relative to a parent xanthan lyase.
Regarding claim 9 of this application, claim 7 of the patent recites the xanthan lyase variant has the alteration S578R. 
Regarding claim 10 of this application, claim 1 of the patent recites an alteration at one or more positions in at least one chelator-induced instability region selected from the group of:
i) region 3 corresponding to amino acids 731 to 803 of SEQ ID NO:2,
ii) region 6 corresponding to amino acids 903 to 1004 of SEQ ID NO: 2,
iii) region 1 corresponding to amino acids 154 to 176 of SEQ ID NO: 2,
iv) region 2 corresponding to amino acids 614 to 658 of SEQ ID NO: 2,
v) region 4 corresponding to amino acids 807 to 846 of SEQ ID NO:2, and
vi) region 5 corresponding to amino acids 872 to 885 of SEQ ID NO: 2.
In the alternative. 
Regarding claim 11 of this application, claim 12 of the patent recites the detergent composition further comprises one or more detergent components.
Therefore, claims 1-5 and 7-11 are unpatentable over claims 1, 5-8, and 10-12 of the patent.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 9, and 11 of co-pending application no. 16/636,549. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 2, 8, and 11 of this application, claim 1 of the co-pending application recites (in relevant part) a xanthan lyase variant, comprising an alteration at a region 7 position corresponding to amino acids 1 to 153 of SEQ ID NO: 2, wherein said variant has at least 80% and less than 100% sequence identity to SEQ ID NO: 2 and wherein the variant has a half life improvement factor of greater than 1.0 relative to a parent xanthan lyase without the alteration, and claim 11 of the co-pending application recites a composition comprising at least one xanthan lyase variant of claim 1, wherein said composition is a detergent composition comprising one or more detergent components.
SEQ ID NO: 2 of this application is identical to SEQ ID NO: 2 of the co-pending application.
Regarding claims 3 and 5 of this application, claim 5 of the co-pending application recites (in relevant part) said alteration is Q109R.
Regarding claim 4 of this application, claim 4 of the co-pending application recites (in relevant part) the xanthan lyase variant further comprises an alteration at position 754. 
Regarding claims 6 and 10 of this application, claim 6 of the co-pending application recites the substitution set E229S, N399K, D458S, K567R, S582K, S635E, N672D, G753E, S754E, A769D, L775A, D777R, D801G, K875T, N892Y. This substitution set does not comprise an alteration at a position in region 1 corresponding to amino acids 154 to 176 of SEQ ID NO: 2.  
Regarding claim 7 of this application, claim 7 of the co-pending application recites said variant has an improved stability in a detergent composition compared to a parent xanthan lyase with SEQ ID NO: 2.
Regarding claim 9 of this application, claim 9 of the co-pending application recites the xanthan lyase variant of claim 1, wherein said variant is selected from the group consisting of i) the xanthan lyase variants set forth in Table 3 herein, and ii) the xanthan lyase variants set forth in Table 4 herein. Table 3 of the co-pending application discloses a S578R substitution. 
Therefore, claims 1-11 are unpatentable over the claims of the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 7, 8, 10, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, and 10 of co-pending application no. 16/970,005. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1 and 2 of this application, claim 1 of the co-pending application recites (in relevant part) a xanthan lyase variant comprises an alteration at region 7 corresponding to amino acids 1 to 153 of SEQ ID NO: 6, wherein the xanthan lyase variant has at least 60% and less than 100% sequence identity to SEQ ID NO: 6.
SEQ ID NO: 2 of this application is identical to SEQ ID NO: 6 of the co-pending application.
Regarding claim 3 of this application, claim 3 of the co-pending application recites (in relevant part) said alteration of region 7 is at position 109. 
Regarding claims 4 and 5 of this application, claim 6 of the co-pending application recites (in relevant part) a variant comprising the substitution S754E.
Regarding claims 7 and 8 of this application, the claims of the co-pending application do not recite the limitations of claims 7 and 8. However, according to MPEP 2112.01.I, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Since the xanthan lyase variants of the claims of the co-pending application are encompassed by the claims of this application, it is presumed that the xanthan lyase variants of the claims of the co-pending application exhibit the characteristics recited in claims 7 and 8 of this application.
Regarding claim 10 of this application, claim 1 of the patent recites an alteration at one or more positions in regions 1-13 in the alternative. 
Regarding claim 11 of this application, claim 10 of the co-pending application recites the detergent composition additionally comprises one or more further detergent components.
Therefore, claims 1-5, 7, 8, 10, and 11 are unpatentable over the claims of the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 7, 8, 10, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 40 of co-pending application no. 16/327,051 in view of Nielsen (supra). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-5 of this application, claim 40 of the co-pending application recites a xanthan lyase variant, which 
(a) comprises a substitution at one or more positions selected from the group consisting of G753, S754, S757, A769, L775 and D801, wherein the numbering corresponds to SEQ ID NO: 2, and wherein 
(i) the substitution at position 753 is with Ala, Arg, Asn, Asp, Cys, Gln, Glu, His, lle, Leu, Lys, Met, Phe, Pro, Ser, Thr, Trp, Tyr, or Val; 
(ii) the substitution at position 754 is with Ala, Arg, Asn, Asp, Cys, Gin, Glu, Gly, His, lle, Leu, Lys, Met, Phe, Pro, Thr, Trp, Tyr, or Val 
(iii) the substitution at position 757 is with Ala, Arg, Asn, Asp, Cys, Gin, Glu, Gly, His, lle, Leu, Lys, Met, Phe, Pro, Thr, Trp, Tyr, or Val, 
(iv) the substitution at position 769 is with Arg, Asn, Asp, Cys, Gln, Glu, Gly, His, lle, Leu, Lys, Met, Phe, Pro, Ser, Thr, Trp, Tyr, or Val, 
(v) the substitution at position 775 is with Ala, Arg, Asn, Asp, Cys, Gin, Glu, Gly, His, lle, Lys, Met, Phe, Pro, Ser, Thr, Trp, Tyr, or Val, and 
(vi) the substitution at position 801 is with Ala, Arg, Asn, Cys, Gln, Glu, Gly, His, lle, Leu, Lys, Met, Phe, Pro, Ser, Thr, Trp, Tyr, or Val; 
(b) has at least 85% and less than 100% sequence identity to SEQ ID NO: 2; and (c) has xanthan lyase activity, and
comprises Q109R, E2295, K567R, G753E, S754E, A769T, L775A, K875T, N892Y.
SEQ ID NO: 2 of this application is identical to SEQ ID NO: 2 of the co-pending application.
Regarding claims 7 and 8 of this application, the claims of the co-pending application do not recite the limitations of claims 7 and 8. However, according to MPEP 2112.01.I, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Since the xanthan lyase variants of the claims of the co-pending application are encompassed by the claims of this application, it is presumed that the xanthan lyase variants of the claims of the co-pending application exhibit the characteristics recited in claims 7 and 8 of this application.
Regarding claim 10 of this application, the variant of claim 40 of the co-pending application does not comprise an alteration at region 1 corresponding to amino acids 154 to 176 of SEQ ID NO:2.
The difference between the claims of this application and the claims of the co-pending application is that the claims of the co-pending application do not recite a detergent composition. 
However, as described in detail above, the reference of Nielsen teaches a detergent composition comprising xanthan lyase variants that are encompassed by the claims of the co-pending application. In view of the teachings of Nielsen, it would have been obvious to one of ordinary skill in the art before the effective filing date for a detergent composition comprising the xanthan lyase variants of the claims of the co-pending application. One would have been motivated to and would have had a reasonable expectation of success for a detergent composition comprising the xanthan lyase variants of the claims of the co-pending application because Nielsen taught a detergent composition comprising xanthan lyase variants that are encompassed by the claims of the co-pending application. Therefore, claims 1-5, 7, 8, 10, and 11 are unpatentable over claim 40 of the co-pending application in view of Nielsen.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The examiner has made an earnest attempt to identify those patents and co-pending applications for purposes of rejecting or provisionally rejecting the claims on the ground of nonstatutory double patenting. In the interest of compact prosecution, the examiner requests that: 1) applicants identify any other patent(s) and/or co-pending application(s) that claim(s) subject matter that may necessitate a new double patenting rejection, an obviousness-type double patenting rejection, a provisional double patenting rejection, or a provisional obviousness-type double patenting rejection; 2) identify the claims of the patents and/or co-pending applications that claim identical or similar subject matter; 3) identify the corresponding claims of the instant application, and 4) in the interest of compact prosecution, take the appropriate action, e.g., cancel claims to preempt a statutory double patenting rejection and/or file a terminal disclaimer to preempt an obvious-type double patenting rejection or provisional rejection. Applicants’ cooperation in following steps 1) to 4) above is appreciated as this will allow the examiner to focus on more substantive issues in the examination of the instant application.  

Citation of Relevant Art
The post-filing art made of record and not relied upon is considered pertinent to applicant's disclosure. Jensen et al. (Cell Chem. Biol. 26:191-202, 2019 with Supplemental Material) discloses a structural study of xanthan lyase from Paenibacillus nanensis and the design of variants with increased stability and activity.

Conclusion
Status of the claims:
Claims 1-11 and 13 are pending.
Claim 13 is withdrawn from consideration.
Claims 1-11 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656           

APPENDIX

BAY60540
ID   BAY60540 standard; protein; 933 AA.
XX
AC   BAY60540;
XX
DT   02-JAN-2014  (first entry)
XX
DE   Paenibacillus sp. NN062253 xanthan lyase, SEQ 126.
XX
KW   EC 4.2.2.12; enzyme production; surfactant; textile; xanthan lyase.
XX
OS   Paenibacillus sp.; NN062253.
XX
FH   Key             Location/Qualifiers
FT   Peptide         1..33
FT                   /note= "Signal peptide"
FT   Protein         34..933
FT                   /note= "Mature xanthan lyase"
XX
CC PN   WO2013167581-A1.
XX
CC PD   14-NOV-2013.
XX
CC PF   07-MAY-2013; 2013WO-EP059472.
XX
PR   07-MAY-2012; 2012EP-00167023.
PR   10-JAN-2013; 2013EP-00150833.
XX
CC PA   (NOVO ) NOVOZYMES AS.
XX
CC PI   Segura DR,  Halin PF,  Viksoe-Nielsen A,  Anderson L,  Borchert MS;
CC PI   Murphy L,  Boisen A,  Palmen LG,  Jensen K,  Sjoeholm C,  Hoff T;
CC PI   Blom C;
XX
DR   WPI; 2013-U90758/81.
DR   N-PSDB; BAY60539.
XX
CC PT   New specific isolated endoglucanase having activity on xanthan gum 
CC PT   pretreated with xanthan lyase, useful in preparing detergent composition 
CC PT   for degrading xanthan gum on the surface of textile or hard surface e.g. 
CC PT   dish wash.
XX
CC PS   Claim 3; SEQ ID NO 126; 262pp; English.
XX
CC   The present invention relates to a novel detergent composition comprising
CC   an isolated GH9 endoglucanase having activity on xanthan gum pretreated 
CC   with xanthan lyase. The GH9 endoglucanase is selected from SEQ ID NO: 2 
CC   (BAY60416), SEQ ID NO: 10 (BAY60424), SEQ ID NO: 12 (BAY60426), SEQ ID 
CC   NO: 14 (BAY60428), SEQ ID NO: 48 (BAY60462), SEQ ID NO: 52 (BAY60466), 
CC   SEQ ID NO: 56 (BAY60470), SEQ ID NO: 82 (BAY60496), SEQ ID NO: 86 
CC   (BAY60500), SEQ ID NO: 90 (BAY60504), SEQ ID NO: 94 (BAY60508), SEQ ID 
CC   NO: 98 (BAY60512), SEQ ID NO: 102 (BAY60516), SEQ ID NO: 130 (BAY60544), 
CC   SEQ ID NO: 134 (BAY60548), SEQ ID NO: 138 (BAY60552); a polypeptide 
CC   encoded by a polynucleotide that hybridizes under medium stringency 
CC   conditions, medium-high stringency conditions, high stringency 
CC   conditions, or very high stringency conditions with a mature polypeptide 
CC   coding sequence of SEQ ID NO: 1 (BAY60415), SEQ ID NO: 9 (BAY60423), SEQ 
CC   ID NO: 11 (BAY60425), SEQ ID NO: 13 (BAY60427), SEQ ID NO: 47 (BAY60461),
CC   SEQ ID NO: 51 (BAY60465), SEQ ID NO: 55 (BAY60469), SEQ ID NO: 81 
CC   (BAY60495), SEQ ID NO: 85 (BAY60499), SEQ ID NO: 89 (BAY60503), SEQ ID 
CC   NO: 93 (BAY60507), SEQ ID NO: 97 (BAY60511), SEQ ID NO: 101 (BAY60515), 
CC   SEQ ID NO: 129 (BAY60543), SEQ ID NO: 133 (BAY60547), SEQ ID NO: 137 
CC   (BAY60551); variants of the polypeptide; or fragment of the polypeptide 
CC   that has activity on xanthan gum pretreated with xanthan lyase, xanthan 
CC   degrading activity or endo-beta-1,4-glucanase activity. Also described 
CC   are: (1) a method for degrading xanthan gum comprising applying the 
CC   composition to xanthan gum; (2) an isolated GH9 endoglucanase; (3) an 
CC   isolated polynucleotide encoding the GH9 endoglucanase; (4) a nucleic 
CC   acid construct or expression vector comprising the polynucleotide; (5) a 
CC   recombinant host cell comprising the polynucleotide; and (6) a method of 
CC   producing the polypeptide. The detergent composition comprises at least 
CC   one detergent component. The detergent composition is useful for 
CC   degrading xanthan gum, on the surface of textile or hard surface, such as
CC   dish wash, and used in fracturing of subterranean formation perpetrated 
CC   by a well bore; for controlling the viscosity of drilling fluids; and for
CC   washing or cleaning a textile or a hard surface such as dish wash. The 
CC   present sequence is a Paenibacillus sp. NN062253 xanthan lyase, where the
CC   enzyme is used in the detergent composition for degrading xanthan gum, on
CC   the surface of textile or hard surface.
XX
SQ   Sequence 933 AA;

  Query Match             73.7%;  Score 4001;  DB 20;  Length 933;
  Best Local Similarity   81.9%;  
  Matches  735;  Conservative   92;  Mismatches   70;  Indels    0;  Gaps    0;

Qy          1 DEFDTLREKYKAMLNGGTTYNLSDPDIAARVNAITVTAQGYWDSMLKDPNRNRLWNDAPF 60
              ||||||||||| |||||||| ||||||||||:||||||||||::||||| ||||||||||
Db         35 DEFDTLREKYKVMLNGGTTYPLSDPDIAARVDAITVTAQGYWNAMLKDPTRNRLWNDAPF 94

Qy         61 GSDSTSITTTYRHLYDMALAYTTYGSSLQGNAALKADIISGLDWMNANQFYNGCSQYQNW 120
              ||||||||||||||||||||||||||||:||||||||||||||||||||||:||: ||||
Db         95 GSDSTSITTTYRHLYDMALAYTTYGSSLKGNAALKADIISGLDWMNANQFYSGCTPYQNW 154

Qy        121 WHWQIGGPMALNDIVALMYTELTATQISNYMAAIYYTQASVTMTGANRLWESQVIAISGI 180
              ||||||||||||||||||: :|| |||:|||||||||| |||||||||||||||||||||
Db        155 WHWQIGGPMALNDIVALMFADLTPTQIANYMAAIYYTQPSVTMTGANRLWESQVIAISGI 214

Qy        181 LNKDSARVAAGRDGISALLPYVAKGDGFYNDGSFVQHTYYAYNGGYGSELLSGIADLIFI 240
              |||||||:||||||:||||||| |||||||||||||| |||||||||||||:|||||::|
Db        215 LNKDSARIAAGRDGVSALLPYVTKGDGFYNDGSFVQHNYYAYNGGYGSELLAGIADLMYI 274

Qy        241 LNGSSWQVTDPNKNNVYRWIYDSYEPFIYKGNLMDMVRGREISRHGLQDDKAAVTVMASI 300
              ||||:||:|||||| ||:|||||||| ||:||||||||||||||||||||:|||:|||||
Db        275 LNGSTWQITDPNKNAVYQWIYDSYEPLIYRGNLMDMVRGREISRHGLQDDQAAVSVMASI 334

Qy        301 IRLSQTAASADATAFKRMVKYWLLLDTDKTFLKAVSIDLIIAANQLVNDSTVTSRGELVK 360
              ||||| ||| |:|||||||||||  | | |||:|| :::|||| ::: :|::  | ||||
Db        335 IRLSQIAASGDSTAFKRMVKYWLQQDADLTFLRAVPVEMIIAAKEILANSSLPPRAELVK 394

Qy        361 YKQFSGMDRAVQLRPGFGFGLSMFSSRIGNYESINAENNKGWHTGDGMTYLYNTDLSQFN 420
              ||||:|||||:|||||:|||:|||||||||:|||||||||||||||||||||| ||||||
Db        395 YKQFAGMDRALQLRPGYGFGISMFSSRIGNFESINAENNKGWHTGDGMTYLYNNDLSQFN 454

Qy        421 DHFWATVDNYRLPGTTVLQNTTQTANSRSDKSWAGGTDILGQYGVSGMELHTVGKSLTAK 480
              |::|||||:||||||||| ||||  |||||:||||||||||||||:||||||||||||||
Db        455 DNYWATVDSYRLPGTTVLSNTTQAGNSRSDQSWAGGTDILGQYGVTGMELHTVGKSLTAK 514

Qy        481 KSWFMFDDEIVALGSGIASTDGIATETIVENRKLNSSGNNALIVNGTAKPGSLGWSETMT 540
              ||||||||||||||:|| ||||:| ||:||||||  ||| |  ||||||  :||||||||
Db        515 KSWFMFDDEIVALGAGITSTDGVAAETVVENRKLAGSGNQAFTVNGTAKSTALGWSETMT 574

Qy        541 GTNYIHLAGSVPGSDIGYYFPGGAAVKGLREARSGSWSSLNSSASWKDSTLHTRNFMTLW 600
              ||||:||||||||||||||||||||:|||||||:|:||::||||:||::||||||::|||
Db        575 GTNYVHLAGSVPGSDIGYYFPGGAAIKGLREARTGNWSAINSSAAWKNATLHTRNYLTLW 634

Qy        601 FDHGMNPTNGSYSYVLLPNKTSSAVASYAATPQISILENSSSAQAVKETQLNVTGINFWN 660
               |||:|||||:|:|||||||||:|| ||||:| |||||||:|||||:| |||:|||||||
Db        635 MDHGINPTNGTYAYVLLPNKTSAAVGSYAASPNISILENSASAQAVRENQLNMTGINFWN 694

Qy        661 DEPTTVGLVTSNRKASVMTKETASDFEISVSDPTQSNVGTIYIDVNKSATGLISKDNEIT 720
              | |||||||||::||||||||||:||||||||||| |||||||::||||||||:||:|:|
Db        695 DAPTTVGLVTSDKKASVMTKETAADFEISVSDPTQRNVGTIYIEINKSATGLIAKDSEVT 754

Qy        721 VIQYYPTMKFKVNVNNSGGKSYKVKFSLTGTPGSNPSPIPIPNPYEAEALPINALTDTPV 780
              |||| |||||||||| | |||||:||:| ||| :||||||:|: |||| ||:|||||:  
Db        755 VIQYNPTMKFKVNVNKSIGKSYKIKFNLAGTPANNPSPIPLPDLYEAEGLPVNALTDSLT 814

Qy        781 VYNDANASGGKKLGFNNNAVDDYVEFSLDVTQPGTYDVKSRIMKSTNSGIYQLSINGTNV 840
              | ||||||||||||||:|| ||| |||||||||| | | :|:||:|| ||||||:|||:|
Db        815 VSNDANASGGKKLGFNHNAADDYTEFSLDVTQPGLYAVNARVMKATNGGIYQLSVNGTDV 874

Qy        841 GSAQDMFWTTSELSKEFTMGSYSFSTPGSYLFRLKTTGKNVSSSGYKLMLDNFSLVS 897
              |:||||:| |||| |:  ||:| |: |||||||||| ||: ||||||:|||   | |
Db        875 GTAQDMYWNTSELYKDVNMGTYHFTAPGSYLFRLKTVGKHASSSGYKMMLDYLRLTS 931